[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
In this action the plaintiff John A. Senese sues his former attorney Thomas J. Petit for legal malpractice claiming the defendant failed to file an action in his behalf to recover damages sustained by him when his car was involved in an automobile accident with one Thomas Fiorot.
The damages claimed by the plaintiff in the instant action are the damage to his vehicle and the cost of renting a car while his was being repaired. The defendant Thomas J. Petit was defaulted and the plaintiff claimed a hearing in damages.
At the hearing in damages at which the defendant did not appear, the plaintiff testified that his own insurance company had offered the book value of $5,500, because it had determined the car to be a total loss. The plaintiff chose instead to have the car repaired. An invoice carrying the figure of $8,822.60 was offered into evidence by the plaintiff. No receipted bill or cancelled check or other evidence of payment of that amount was offered.
A bill from Stephen Rental Corp. showing car rental costs covering a period of four months at a weekly rate of $216.00 was offered into evidence. The renter was shown as Paolo Building Maintenance Corporation. Nothing was offered to connect this Corporation to this action. Nor, was any evidence of payment by the plaintiff in the form of a CT Page 1855 cancelled check or receipted bill offered.
The court disallows all but $5,500 of the plaintiff's claim on the grounds that plaintiff has failed to prove by a preponderance of the evidence his other claimed damages. It should be noted that had the car rental costs been proven to be those of the plaintiff in connection with his accident with Fiorot, the plaintiff could have been limited to the amount claimed in the complaint marked exhibit "A," that is $1,004.05.
Judgment may enter for the plaintiff John A. Senese in the amount of $5,500 together with costs of $234.40.
Mary R. Hennessey, Judge